Opinion issued December 13, 2012




                                    In The
                             Court of Appeals
                                    For The
                         First District of Texas

                             NO. 01-12-01051-CR
                                  ____________

                          GERALD A. PERRY, Appellant

                                          V.

                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 180th District Court
                           Harris County, Texas
                       Trial Court Cause No. 607922


                         MEMORANDUM OPINION

      Appellant, Gerald A. Perry, proceeding pro se, attempts to appeal from a

September 13, 2012 order signed by the trial judge denying his request for

mandamus relief. We dismiss the appeal.
      Appellant’s conviction for aggravated robbery was affirmed by this Court on

February 24, 1994. On September 11, 2012, appellant filed a petition for writ of

mandamus in the trial court seeking a copy of the records from the case “as

evidence of his unlawful imprisonment.” The trial court denied the petition on

September 13, 2012. Appellant appeals the denial of the petition.

      Article 11.07 provides the exclusive means to challenge a final felony

conviction. See TEX. CODE. CRIM. PROC. ANN. art. 11.07, § 5 (West Supp. 2011)

(providing that “[a]fter conviction, the procedure outlined in this Act shall be

exclusive and any other proceeding shall be void and of no force and effect in

discharging the prisoner”); Keene v. Court of Appeals for Eighth Dist., 910 S.W.2d
481, 483 (Tex. Crim. App. 1995). “Article 11.07 contains no role for the courts of

appeals.” In re Briscoe, 230 S.W.3d 196, 196 (Tex. App.—Houston [1st Dist.]

2006, orig. proceeding) (internal citations omitted); see TEX. CODE. CRIM. PROC.

ANN. art. 11.07. Only the Texas Court of Criminal Appeals has jurisdiction over

matters related to post-conviction relief from a final felony conviction. TEX. CODE.

CRIM. PROC. ANN. art. 11.07; Ater v. Eighth Court of Appeals, 802 S.W.2d 241,

243 (Tex. Crim. App. 1991); see In re McAfee, 53 S.W.3d 715, 717 (Tex. App.—

Houston [1st Dist.] 2001, orig. proceeding).      To complain about an action or

inaction of the trial court in a post-conviction felony proceeding, an appellant “may


                                         2
seek mandamus relief from the Court of Criminal Appeals.” Briscoe, 230 S.W.3d

at 196–97; McAfee, 53 S.W.3d at 717.

      Here, appellant’s felony conviction was final in 1994, and appellant is

attempting to appeal from an order denying post-conviction relief. We have no

jurisdiction over such an appeal. See TEX. CODE. CRIM. PROC. ANN. art. 11.07;

Ater, 802 at 243; McAfee, 53 S.W.3d at 717.

      Accordingly, we DISMISS this appeal for want of jurisdiction. We dismiss

all pending motions as moot.

                                 PER CURIAM

Panel consists of Justices Keyes, Massengale, and Brown.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           3